Appeal from a judgment of the Supreme Court (Cobb, J.), entered October 20, 1999 in Columbia County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request for parole release.
Inasmuch as petitioner, a prison inmate, has reappeared before respondent since the April 1998 parole release hearing that gave rise to this appeal and his request for release on parole was again denied, the instant appeal is moot and must be dismissed (see, Matter of Keating v New York State Div. of Parole, 252 AD2d 635).
Cardona, P. J., Mercure, Peters, Spain and Carpinello, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.